DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim should be written into dependent format, as –The RFID integrated circuit according to claim 1, further comprising a resonance circuit formed by a HF and a resonance capacitor and connected to said HF rectifier, and a UHF antenna to said UHF rectifier-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolman et al, US Pub. 2016/0268850.
Kolman et al disclose a dual frequency HF-UHF identification device comprising: an HF branch comprising an HF rectifier 12 and a linear voltage regulator, wherein the HF rectifier is configured to be connected to a resonance circuit formed by a HF antenna-coil 10 and a resonance capacitor 8 and wherein the HF rectifier is connected to the linear voltage regulator; a 
Regarding claim 2, wherein the linear voltage regulator is a series linear voltage regulator, the resistor 54 in series is a linear voltage regulator. (Fig. 2).
Regarding claim 3, wherein the series linear voltage regulator is a low-dropout series linear voltage regulator. (Fig. 2).
Regard claim 4, wherein a first reference voltage is provided to the linear voltage regulator 54 and a second reference voltage is provided to the shunt voltage regulator 56. (Fig. 2)
Regarding claim 5, wherein the linear voltage regulator and the shunt voltage regulator are provided with the same voltage reference. (Fig. 2).
Regarding claim 6, further comprising a first output buffer capacitor 50 arranged at the output of the linear voltage regulator.
Regarding claim 7, further comprising a second output buffer capacitor 50 arranged at the output of the shunt voltage regulator.
Regarding claim 8, wherein the HF branch further comprises an active diode arranged between the output of the linear voltage regulator and the supply line (see par. 0014, 0017, diode 52, fig. 2).
Regarding claim 10, wherein the supply line comprises an output buffer capacitor 50. (Fig. 2).

Regarding claim 12, further comprising a first output buffer capacitor 46 arranged at the output of the linear voltage regulator.
Regarding claim 13, further comprising a second output buffer capacitor 50 arranged at the output of the shunt voltage regulator.
Regarding claim 14, wherein the HF branch further comprises an active diode 52 arranged between the output of the linear voltage regulator and the supply line.
Allowable Subject Matter
Claims 9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a dual frequency HF-UHF RFID integrated circuit having a power supply which includes an HF branch having an HF rectifier and a linear voltage regulator, wherein the HF rectifier is configured to be connected to a resonance circuit formed by a HF antenna-coil and a resonance capacitor and wherein the HF rectifier is connected to the linear voltage regulator, a UHF branch comprising a UHF rectifier and a shunt voltage regulator, wherein the UHF rectifier comprises a charge pump and is configured to be connected to a UHF antenna and wherein the UHF rectifier is connected to the shunt voltage regulator; and a supply line, wherein the linear voltage regulator and the shunt voltage regulator are both connected to the supply line of the power supply, and wherein the UHF branch has an active diode arranged between the output of .
Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art fails to disclose a linear voltage regulator, the examiner respectfully disagrees. When adding a resistor to a circuit, the voltage decreases. When current flows through the resistor, there will be a voltage dropped across the resistor (Ohm’s law). If the resistor is in series with some other element, and they together are powered by a constant voltage source, then the voltage dropped across the resistor means there is less voltage available for the other circuit element, in this case the resistor is a linear voltage regulator. With respect to the UHF branch comprising a shunt voltage regulator, it is clearly shown in Fig. 2 that shunt voltage regulator is connected to the UHF branch. The capacitor 50 is positioned at the output of the shunt regulator 56 and the capacitor 50 also serve as a buffer capacitor. The applicants’ arguments are not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876